691 S.E.2d 499 (2010)
56 Va. App. 68
Malachi Antonio BYRD, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 2197-08-1.
Court of Appeals of Virginia.
April 13, 2010.
Before WALTER S. FELTON, JR., Chief Judge, LARRY G. ELDER, ROBERT P. FRANK, ROBERT J. HUMPHREYS, D. ARTHUR KELSEY, ELIZABETH A. McCLANAHAN, JAMES W. HALEY, JR., WILLIAM G. PETTY, RANDOLPH A. BEALES, CLEO E. POWELL, ROSSIE D. ALSTON, JR., JJ.
*500 Prior report: 55 Va.App. 742, 689 S.E.2d 769.
Upon a Petition for Rehearing En Banc
On March 23, 2010 came the appellee, by the Attorney General of Virginia, and filed a petition requesting that the Court set aside the judgment rendered herein on March 9, 2010, and grant a rehearing en banc on the issue(s) raised in the petition.
On consideration whereof, the petition for rehearing en banc is granted with regard to the issue(s) raised therein, the mandate entered herein on March 9, 2010 is stayed pending the decision of the Court en banc, and the appeal is reinstated on the docket of this Court.
Notwithstanding the provisions of Rule 5A:35, the following briefing schedule hereby is established: Appellant shall file an opening brief upon rehearing en banc within 21 days of the date of entry of this order; appellee shall file an appellee's brief upon rehearing en banc within 14 days of the date on which the opening brief is filed; and appellant may file a reply brief upon rehearing en banc within 14 days of the date on which the appellee's brief is filed. The appellant shall attach as an addendum to the opening brief upon rehearing en banc a copy of the opinion previously rendered by the Court in this matter. It is further ordered that the appellee shall file twelve additional copies of the appendix previously filed in this case. In addition, any party represented by counsel shall file twelve electronic copies of their brief (and the appendix, if the party filing the appendix is represented by counsel) with the clerk of this Court. The electronic copies must be filed on twelve separate CDs or DVDs and must be filed in Adobe Acrobat Portable Document Format (PDF).[1]
NOTES
[1]  The guidelines for the creation and submission of a digital brief package can be found at www. courts.state.va.us, in the Court of Appeals section under "Resources and Reference Materials."